             Case 1:14-cr-00146-CCB Document 176 Filed 09/17/20 Page 1 of 2


                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                                  *
                                                          *
v.                                                        *               Crim. No. CCB-14-146
                                                          *
LAMONT THOMAS                                             *
                                                          *
*    *   *    *   *    *    *    *   *    *   *    *    * * *       *    *   *    *    *   *    *    *   *    *    * *

                                         MEMORANDUM AND ORDER

         Now pending is Lamont Thomas’s pro se motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A) (ECF 173), requesting that his sentence be reduced to time served or

modified to be served on home confinement. Thomas seeks relief on the basis that FCI Elkton,

where he is currently incarcerated, has experienced a high number of COVID-19 cases and is taking

insufficient precautions to protect Thomas from COVID-19.

         To the extent that Thomas requests home confinement, the court is without authority to grant

it. “The discretion to release a prisoner to home confinement lies solely with the Attorney General.”

United States v. Byers, No. 1:18-cr-00036-MR-WCM-1, 2020 WL 3513703, *2 (W.D.N.C. Jun. 29,

2020) (citing 18 U.S.C. § 3624(c)(2) and 34 U.S.C. § 60541(g)).

         As for Thomas’s request to reduce his sentence, the court is not persuaded that Thomas’s

proffered reasons for compassionate release rise to the level of “extraordinary and compelling

reasons” within the meaning of § 3582(c)(1)(A)(i).1 Thomas does not state that he has any


1  According to the United States Sentencing Commission, “extraordinary and compelling reasons” exist where (A)
the defendant is suffering from a terminal or serious medical condition; (B) the defendant is over 65 years old, has
failing health, and has served at least ten years or 75 percent of his sentence, whichever is less; (C) the caregiver of
the defendant’s minor child dies or becomes incapacitated, or the defendant’s spouse or partner becomes
incapacitated and the defendant is the only available caregiver; or (D) “other reasons” as determined by the Bureau
of Prisons (“BOP”). See U.S.S.G. § 1B1.13 cmt. n.1(A)–(D). The BOP criteria for “other reasons” justifying a
sentence reduction are set forth in Program Statement 5050.50 (“Compassionate Release/Reduction in Sentence:
Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g)”). As this court and others have held, however,
the court possesses independent discretion—guided, but not bound by, Sentencing Commission and BOP criteria—
to determine whether there are “extraordinary and compelling reasons” to reduce a sentence. See United States v.
Decator, --- F. Supp. 3d ----, 2020 WL 1676219, at *2–3 (D. Md. Apr. 6, 2020) (citing cases).

                                                             1
            Case 1:14-cr-00146-CCB Document 176 Filed 09/17/20 Page 2 of 2


underlying conditions that would increase his risk of severe illness related to COVID-19. While the

court acknowledges Thomas’s concerns about the conditions at FCI Elkton, without evidence that

Thomas himself is particularly vulnerable to COVID-19, the court does not find that the current

conditions at FCI Elkton alone constitute an “extraordinary and compelling” reason for his release.2

         Accordingly, Thomas’s motion for compassionate release (ECF 173) is DENIED

WITHOUT PREJUDICE to renewal.

         So Ordered this       17th day of September, 2020.


                                                       ____________/S/________________
                                                       Catherine C. Blake
                                                       United States District Judge




2
  The court may consider a defendant’s compassionate release motion only “after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse
of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C.
§ 3582(c)(1)(A). Here, Thomas states that he “tendered his request” for compassionate release to FCI Elkton’s warden
on May 30, 2020 and as of the date of his request to this court, July 27, 2020, he had received no response. (ECF 173,
Mot. at 2). Thomas does not provide documentation to support the exhaustion of his administrative remedies. The court
nonetheless assumes, for the purpose of resolving Thomas’s motion, that he has met the statutory exhaustion
requirements.

                                                            2
